OFFICE OF THE ATTORNEY GENERAL OF TEXAR
                              AUWIN




Honorabh   EnaiD   Rurkott
County Attora4y
Cmtro Coulltf
Dbnnltt,
       Tmrpr
D4arSira                     oplnlon No. beeSI
                             RI! Conetruoti


&ml1 11,3940, la whibh.JOU
nrat on ths qu4rtlonthanln
oi fcur 14ttey -4)

           "I droir4   your
     trsarursr  04~    00114




           four 1ett.r oonmtitut4m 4 r4~wat that.thir
                                                    tIeput-
aaat oon4tru4 tha abot4 quot0Q oldor paw04 bt the oomni44inn-
arr' oourtr
Honorablr -In      Burkett,   P4g4   Z




          Article6941.ofthe B4vi44tl Civil Statute8of T4144,
1985,   prOvi444that the oommla81tmers*   courtmy fir a ret@
~&o~penratIon for a county treamrer~on ~0n4~4 r4041~44 by
        “....llot4IC444lIl& tro an4 one-half p4r 44nt, 4n4 not
4xo444Ing tuo and ens-half per 44nt for peyln.:  out the same
....y.. ArtielrSOIS, Rsrieed Civil Statute8of T4x4s l~tabllshes
a maJam    that may b4 pai4 him.

          Th above quote4 order must be construedas meaning
th6t the aompensatlonprovidedior thereinIs to  b4 oaloulatsd
at tho rate OS thre+iourths of one per oat on ill money m-
tmlved, or pal4 out with an establIshed~rImum of SIX Hundred
($600)Dollar8per year. The hat sentcnoeof snob order read-
Ing1
             That he presentbflla each month showinghis
        earningsand that said #600 bs paid to him at the
        rate o? $60 per month.a
Ir neoersarllymade aantingentupon the proposition that thrso-
Sou$ho of on4 par cant of the msney handled will 441x1 th4 month-
ly paymntnt.
           Th4 uorde, Qot to 4xcc4d $600 p4r annum” appearing
'in the SIrBt bar&en44 or the ord4r 0re necos8arIlyword6 of
 llmitetlonupon the trsasurw*s earningpuaor an4 h4 would be
 limItedt$auOh atlount  4v4n thoughthree-royrthr 0f one per
dent of the money handledbight 'farexdeed nuoh SIX Eundr44
 ($600) IMllara.

         TrustLngthat ne have 8atlrfaotorIly    anerrred   your
Inquiry,we ar4     ~
                                Your6.vary truly




                APPRCVEDAPR 23, 1940


                ATTOm    ~ENFiRALOF TEXAS